 1                           UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 CARY WALLACE WILLIAMS,                               Case No.: 2:98-cv-00056-APG-VCF

 4                             Petitioner,                            ORDER
           v.
 5                                                                 (ECF No. 267)
     TIMOTHY FILSON, et al.,
 6
                              Respondents.
 7

 8        The respondents’ motion to enlarge time to file their responses (ECF No. 267) is

 9 GRANTED. The respondents’ responses are due by May 7, 2020.

10        Dated: March 25, 2020.

11

12

13                                                    ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23
